RAY, Justice
(concurring).
I concur with the majority opinion that the claimant must prove the date of filing his claim for workmen’s compensation with the Industrial Accident Board when the insurer has filed his verified denial in accordance with Rule 93(n)(2), (7), Tex.R. Civ.P. Apparently the claimant believed the insurer’s answer to claimant’s interrog*901atory No. 3 was sufficient proof that notice and claim for injury had been timely made. The answer stated by the insurer was as follows:
“Apparently notice of injury and claim for compensation concerning an alleged injury of August 19, 1968, was timely made; whether or not such notice and claim were timely made for subsequent injuries incurred by defendant is unknown at this time.”
Answers to interrogatories made pursuant to Rule 168, Tex.R.Civ.P., must be introduced into evidence at the time of trial in order to be of any probative value. Such answers are not to be treated as admissions made pursuant to Rule 169, Tex.R.Civ.P. Ford Motor Credit Company v. Draper, 401 S.W.2d 848, 850 (Tex.Civ.App.Texarkana 1966, no writ). Claimant’s failure to introduce interrogatory No. 3 and its answer into evidence was fatal to his cause in the trial court.